Citation Nr: 0844647	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2. Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1970 to January 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2002, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In May 2007, the Board remanded the case for further 
development. As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In the remand of May 2007, the Board referred the matter of 
the veteran's disagreement with a rating decision in June 
2004, regarding the rating for the disability of the lumbar 
spine.  This matter is again referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Pursuant to the Board's remand directive in May 2007, a VA 
examination was conducted in May 2008.  The VA examiner 
expressed the opinion that the veteran's service-connected 
disability of cervical spine did not cause carpal tunnel 
syndrome, although it could aggravate it.  The examiner's 
opinion is unclear as to whether the veteran's service-
connected disability of cervical spine aggravated the 
veteran's right or left wrist carpal tunnel syndrome.  
Because the medical opinion obtained is not fully compliant 
with the Board's remand instructions, the medical questions 
posed have not been resolved, and the current record remains 
inadequate for adjudicating the claims.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the veteran's claims 
file reviewed by the physician, who 
conducted the VA examination in May 
2008, for a supplemental opinion to 
address the question of aggravation 
only.  If the physician is unavailable, 
then have another VA physician review 
the record. 

In either event, the VA examiner is 
asked to determine whether it is at 
least as likely as not that the right 
or left wrist carpal tunnel syndrome is 
aggravated by the service-connected 
disability of cervical spine. 

In formulating the medical opinion, the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  

Also the term "aggravation" means as a 
chronic or permanent worsening of the 
underlying condition beyond its natural 
progression versus a temporary flare-up 
of symptoms.

2. After the above development is 
completed, adjudicate the claims of 
service connection.  If any determination 
remains unfavorable, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board.






The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




